Case 4:19-mj-07500-N/A-JR Document1 Filed 07/23/19 Page 1 of 1

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.

V.
Ryaine Keyoina Richardson MAGIST '
DOB: 2001; US Citizen 15 -07 SCONS

 

 

 

Complaint for violation of Title 8 United States Codes §1324(a)(2)(B)(ii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

 

On or about July 22, 2019, at or near Douglas, in the District of Arizona, Ryaine Keyoina Richardson,
named herein as the defendant or in reckless disregard of the fact that a certain alien, a six year old female,
R. E. A.-H., DOB: 2013, had not received prior official authorization to come to, enter, or reside in the
United States, did bring , or attempt to bring, to the United States said alien, in any manner whatsoever,
regardless of any official action which may later be taken with respect to such alien, and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Section § 1324(a)(2)(B)(ii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On July 22, 2019, Ryaine Keyoina Richardson applied to enter the United States at the Port of Entry in
Douglas, Arizona, driving a silver 2009 Chevrolet Cobalt. Traveling with Richardson was a female child,
approximately 6 years old. During primary inspection, Richardson orally declared themselves to be
citizens of the United States and stated the child was her niece. Richardson was referred to secondary
inspection for further examination of their immigration status. Once in secondary, it was determined that the
back seat passenger, later identified as R. E. A.-H., DOB: 2013, did not have any documents allowing her to
enter or be present in the United States.

Richardson was made aware of her Miranda Rights, which she waived. Richardson initially claimed she
was not aware that R. E. A.-H. was an illegal alien. Richardson stated that she took the child to the border
accompanied by an unknown male but before crossing into the United States, the unknown male exited the
vehicle and told Richardson to tell Customs Officers that the girl was her niece and that she was a United
States citizen. Richardson stated she was going to be paid $500 — 600 to cross the child from Agua Prieta,
Mexico to Douglas, Arizona. Richardson then stated she had a feeling the child was undocumented, but
proceeded to apply for admission.

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

AUTHORIZED BY: AUSARW/kj___ ET.

Sworn to before me and subscribed int my presence.

 

 

OFFICIAL TITLE

-(vSTOMS “ABD “BorbeER PROTECTION OFFICER -

 

 

SIGNATURE OF MAGISTRACE JUDGED DATE
Propane  Refean July 23, 2019

1) See Federal rules of Crimina{ Prgeedure Rules 3 and

  

 

 

 
